Order, Supreme Court, Bronx County (George Friedman, J.), entered May 15, 2001, which, in an action for personal injuries sustained when plaintiff tripped and fell on a stairway in defendant’s building, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
An issue of fact exists as to whether the stairway in question was dangerously defective, raised by plaintiffs testimony and affidavit describing the step on which she tripped as “broken or rotted” with a “hole” “on the top” or “edge” about three inches in height and a foot long that was surrounded by “rust.” Contrary to defendant and its expert, the photographs identified by plaintiff at her deposition as a fair representation of the step at the time of the accident do not establish the lack of merit of plaintiffs case, but rather raise issues of fact. Concur—Nardelli, J.P., Saxe, Ellerin and Lerner, JJ.